Citation Nr: 0310307	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972, and from July 1985 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 1999 rating 
decisions by the RO.  The Board remanded the case in August 
2000.  


REMAND

Subsequent to its August 2000 remand, the Board began taking 
action to develop cases here at the Board in lieu of remands 
to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  The development 
actions requested by the Board in April 2002 resulted in the 
acquisition of VA treatment records, private treatment 
records, and a May 2003 VA examination report.  38 C.F.R. 
§ 19.9(a) (2002).  

Nevertheless, the Board notes that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2) (which authorized the Board to develop 
evidence on its own) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  

In the instant case, evidence has been received subsequent to 
the RO's preparation of the August 2001 supplemental 
statement of the case (SSOC).  A remand of the case is 
therefore required to comply with DAV.  See also 38 C.F.R. 
§ 19.31 (appellant has the right to have that additional 
evidence reviewed by the RO in the first instance unless he 
waives such consideration in writing).  In addition, the 
Board notes that it is unclear whether the RO has provided 
the veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a) and 38 U.S.C. § 5103(b), which provides 
a claimant one year to submit evidence.  See DAV, supra.  

There are additional reasons for remand, including the need 
to obtain a medical opinion.  Despite acquiring a VA cardiac 
examination report prepared in May 2003, the Board finds that 
this VA examination report is inadequate because the VA 
examiner failed to indicate specifically whether the 
veteran's heart disability or previous heart attack is 
related to service.  Therefore, to satisfy VA's duty to 
assist the veteran in developing facts pertinent to the 
claim, more information is necessary to evaluate the 
veteran's claim of service connection for heart disability.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Given the lack of such a medical nexus opinion 
in the most recent examination report, the Board finds that a 
remand is required to obtain one.  38 C.F.R. § 19.9 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for the heart since September 2002.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
that have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should refer the May 
2003 heart examination report to the VA 
examiner who conducted this examination.  

The examiner should be asked to 
supplement the May 2003 report by 
providing an opinion on the medical 
probabilities that the diagnosed coronary 
artery disease had its onset during the 
veteran's military service.  All opinions 
should be set forth in detail and 
explained in the context of the entire 
claims file.  (The examiner should note 
the veteran's complaints of chest pain 
during service in June 1989, September 
1990, October 1990, October 1991, 
February 1993, and August 1994.)  The 
examiner should also provide an opinion 
as to the medical probability that the 
veteran's February 1997 heart attack is 
attributable to any period of military 
service.  The rationale for the opinions 
by the examiner should be set forth in 
detail.  If the examiner provides an 
opinion that is contrary to the opinions 
provided by the March 1999 VA examiner, 
February 2001 VA physician, or Dr. James 
in March 2001, then the examiner should 
point to specific findings and medical 
authority to explain why her opinion 
differs.  (If opinions cannot be provided 
without further examination, another 
examination should be scheduled.)  Send 
the claims folder to the examiner for 
review.

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in August 2001.  38 C.F.R. 
§ 19.31 (2002).  If the RO determined 
that an examination was necessary and the 
veteran did not appear for an 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

